Citation Nr: 0845035	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-17 216	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
knee torn ligaments.

2. Entitlement to a rating in excess of 10 percent for 
residuals of a left jaw injury, other than anesthesia of the 
left inferior alveolar nerve and paresthesia of the left 
lingual nerve.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran had an unverified period of active duty from 
August 1989 to April 1998 or from August 1990 to February 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on merged appeal from a 2004 and a 2006 rating 
decision of the RO in Milwaukee, Wisconsin.  The 2004 rating 
decision denied service connection for torn ligaments of the 
right knee as secondary to the service-connected disability 
of torn ligaments of the left knee.  The 2006 rating decision 
increased the veteran's disability rating for service-
connected residuals of a left jaw injury from noncompensable 
to 10 percent, and granted service connection separately for 
anesthesia of the left inferior alveolar nerve, assigning a 
10 percent rating, and paresthesia of the left lingual nerve, 
assigning a 10 percent rating, all effective as of the date 
the claim was received.  The veteran has not appealed the 
rating decisions regarding the inferior alveolar and lingual 
nerves; thus these issues are not under appellate review.  

In October 2008, the veteran withdrew an earlier request for 
an RO hearing.  As such, the Board may proceed with appellate 
review.


FINDINGS OF FACT

1.  The preponderance of the evidence does not establish that 
the veteran's right knee disability had its onset in service 
or manifested within one year of service separation, is 
otherwise related to his active military service, or is 
etiologically related to a service-connected disability. 

2.  The veteran's service-connected residuals of a left jaw 
fracture (other than anesthesia of the left inferior alveolar 
nerve and paresthesia of the left lingual nerve) are 
manifested by pain, interference with masticatory function, 
minor mandibular deviation or displacement, and status post 
open reduction of fracture of the left angle of the mandible.


CONCLUSIONS OF LAW

1. The veteran's right knee disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred, and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

2. The criteria for a rating in excess of 10 percent for 
residuals of a left jaw fracture, other than anesthesia of 
the left inferior alveolar nerve and paresthesia of the left 
lingual nerve, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.150, 
Diagnostic Codes 9904, 9905 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the veteran must be 
notified that she must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).

Prior to the initial adjudication of the veteran's claim of 
service connection for a right knee disability, letters dated 
in April 2003 and May 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Prior to and following the initial adjudication of the 
veteran's claim for an increased rating for residuals of a 
left jaw injury, letters dated in November 2005 and May 2008 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21; 
Vazquez-Flores, 22 Vet. App. 37.  The May 2008 letter 
specifically advised the veteran of all the information 
required under Vazquez.  In addition, the March 2006 letter 
also provided the veteran with notice concerning the 
assignment of disability ratings and effective dates.  See 
Dingess, 19 Vet. App. at 490; see also 38 U.S.C.A. § 5103(a). 

Subsequent to the issuance of the March 2006 and May 2008 
letters, the veteran's increased rating claim was 
readjudicated in an August 2008 Statement of the Case (SOC).  
Thus, there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claims.

For service connection claims, the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The veteran was afforded VA 
examinations in July 2005 and February 2006 to obtain an 
opinion as to whether her right knee condition can be 
directly attributed to her service-connected left knee 
disability.  Further examination or opinion is not needed on 
this claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with any service-connected disabilities.  This is 
discussed in more detail below.

For increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

The RO provided the veteran an appropriate VA dental 
examination in December 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of her service-connected residuals of a left jaw 
injury since she was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2005 VA examination report is thorough and supported by 
VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends she has a right knee disability as a 
direct result of service or as secondary to her service-
connected left knee torn ligaments.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to report that she experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  She is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As an initial matter, the Board notes that medical evidence 
establishes that the veteran has a current disability of the 
right knee.  See Hickson, supra.  The veteran was afforded VA 
examinations in July 2005 and February 2006 to assess the 
current nature and etiology of her right knee disability and 
to determine whether the right knee disability was related to 
her service-connected left knee torn ligaments.  On both 
occasions, the claims file was reviewed prior to the 
examination.  At the July 2005 examination, the veteran was 
diagnosed with a torn posterior cruciate ligament and medial 
collateral ligament in addition to a tibia plateau fracture.  
At the February 2006 examination, the veteran was found to 
have moderate degenerative arthritis with medial collateral 
ligament injury, ACL tear, and a possible meniscus injury.  
VA treatment records, which reflect findings consistent with 
the VA examination reports, reveal various abnormalities of 
the right knee, including degenerative joint disease, joint 
effusion, and ligament tears.  Thus, the Board finds that the 
veteran has presented medical evidence of a current 
disability, thereby satisfying the first element of service 
connection.  See Hickson, supra.

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  The veteran contends that she 
injured both of her knees in a fall in Korea.  See, e.g., RO 
hearing transcript, January 2006.  Service medical records, 
however, are silent for complaints, treatment or a diagnosis 
of any right knee problems.  Although the records show a 
history of a left knee injury, there is nothing to indicate 
an injury or any other problem relating to the right knee.  
Moreover, the record contains no evidence of right knee 
arthritis within one year of service separation.  See 38 
C.F.R. §§ 3.307, 3.309.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran incurred a disease or injury in 
service.  

Notwithstanding the foregoing, the Board also finds that the 
medical evidence fails to establish a nexus between the 
veteran's current right knee disability and military service.  
At the July 2005 examination, the examiner noted that the 
veteran had injured her right knee in a self-inflicted fall 
in 2001, after service discharge, and that this had no 
relation to military service.  Similarly, at the February 
2006 VA examination, the examiner noted that the veteran's 
right knee condition started after service.  In addition, VA 
treatment records note that the veteran experienced pain in 
her left knee after an injury and torn ligaments in 1997, and 
pain in her right knee after falling over a fence in May 
2001.  See VA treatment notes, July 2001.  Furthermore, a 
June 2002 MRI report states that the veteran had a recent 
injury to the right knee.  In this regard, the Board observes 
that this evidence weighs against the veteran's claim because 
it raises the possibility that her right knee was not injured 
until after service.  

Given that there is no competent evidence to indicate that 
the veteran incurred a disease or injury in service, no 
evidence of arthritis within one year of discharge, and no 
medical evidence of a nexus between her current right knee 
disability and service, the claim of service connection for a 
right knee diagnosis on direct and presumptive bases must 
fail.  See Hickson, supra.

The Board will now consider whether service connection for 
the veteran's right knee disability can be established as 
secondary to her service-connected torn ligaments of the left 
knee.  See 38 C.F.R. § 3.310(a).  After a thorough review of 
the claims folder and full consideration of all the relevant 
medical evidence of record, the Board concludes that 
secondary service connection is not warranted.  Although the 
veteran is shown to have a current disability of the right 
knee as a result of an injury in May 2001, there is no 
evidence to indicate that this disability was caused by or 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  Both the July 2005 and the February 2006 VA 
examination reports rule out a relationship between the 
veteran's right knee condition and her service-connected left 
knee torn ligaments.  At the July 2005 VA examination, the 
examiner gave the opinion that it was unlikely that the 
veteran's right knee condition was related to or aggravated 
by her service-connected left knee condition.  The examiner 
noted that because the patient had not had any particular 
visits to a provider for evaluation of any left knee 
condition, it was deemed that the left knee condition had 
been stable and had not progressed, and that it was unlikely 
that it had exacerbated any nonservice-connected condition.  
Likewise, the examiner at the February 2006 VA examination 
stated that the veteran's right knee condition started 
independently from her left knee condition.  None of the 
other evidence of record supports a finding that the 
veteran's current right knee disability is secondary to her 
service-connected left knee.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a right knee disability, claimed as secondary to her 
service-connected torn ligaments of the left knee.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Rating

The veteran seeks an increased rating for her service-
connected residuals of a left jaw injury, other than 
anesthesia of the left inferior alveolar nerve and 
paresthesia of the left lingual nerve, currently evaluated as 
10 percent disabling.  For the reasons that follow, the Board 
finds that a higher rating is not warranted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's fractured left jaw residuals is rated under 
Diagnostic Codes (DC) 9904-9905.  As explained in the 
introduction, the May 2006 RO rating decision increased the 
veteran's evaluation for residuals of a fractured left jaw 
from noncompensable to 10 percent.  Separate evaluations of 
10 percent each were assigned for anesthesia of the left 
inferior alveolar nerve and paresthesia of the left lingual 
nerve.  Although the veteran appealed the 10 percent 
evaluation for residuals of a fractured left jaw, she did not 
appeal the separate evaluations for the inferior alveolar and 
lingual nerves.  Thus, the Board cannot consider the 
symptomatology and effects of her anesthesia of the left 
inferior alveolar nerve, rated under DC 8212, and paresthesia 
of the left lingual nerve, rated under DC 8207, in evaluating 
her entitlement to an increased rating for residuals of a 
fractured left jaw.  See 38 C.F.R. § 4.14.  Likewise, as the 
veteran was granted service connection and assigned a 
noncompensable evaluation for extraction of #19 tooth in an 
August 2007 rating decision, the Board cannot consider the 
symptomatology and effects of that condition in evaluating 
the present increased rating issue.  

Under DC 9904, a 10 percent disability evaluation is 
assignable for moderate displacement of the mandible.  38 
C.F.R. § 4.150, DC 9904.  A 20 percent rating is assignable 
for severe displacement of the mandible.  Id.  It is noted 
that ratings are dependent upon the degree of motion and 
relative loss of masticatory function.  Id.  

The Board observes that words such as "moderate" and 
"severe", as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.

Under Diagnostic Code 9905, a 10 percent rating is warranted 
when the range of lateral excursion is limited from 0 to 4 mm 
or the inter-incisal range is limited to 31 to 40mm.  38 
C.F.R. § 4.150, DC 9905.  A 20 percent rating is applicable 
when the inter-incisal range is limited to 21 to 30 mm.  Id.  
A 30 percent rating is for contemplation when the inter-
incisal range is limited to 11 to 20 mm.  Id.  A 40 percent 
rating is assigned when the range is limited to 0 to 10 mm.  
Id.  

The veteran was afforded a VA dental examination in December 
2005 to assess the current severity of her service-connected 
residuals of a fractured left jaw.  The veteran complained of 
cramping or pain involving the left face, left 
temporomandibular joint clicking and popping, drooling and 
loss of food control at the left commissure, and tongue 
biting.  Dental examination revealed a partially edentulous 
maxilla and mandible.  Maximum interincisal opening was 40 mm 
and without deviation.  Lateral and protrusive excursions 
were smooth and synchronous and to full range of motion.  No 
joint sounds were detectable.  A panoramic radiograph 
revealed a fixation plate in the left angle of the mandible, 
and no fracture residuals were apparent.  Following the 
examination, the veteran was diagnosed with a history of left 
angle fracture of the mandible, and eight years status post 
open reduction of fracture of the left angle of the mandible.  

After a thorough review of the medical evidence of record, 
the Board finds that the veteran is appropriately compensated 
by the currently-assigned 10 percent evaluation for her 
fractured left jaw residuals.  The December 2005 VA dental 
examination report notes that no fracture residuals were 
apparent on the radiograph and that no joint sounds were 
detectable on the day of the examination.  It also notes that 
the maximum inter-incisal opening was found to be 40 mm 
without deviation.  Additionally, the veteran complained of 
drooling, loss of food control, and tongue biting.  In this 
regard, the Board observes that she has some loss of 
masticatory function.  The Board notes, however, that the 
medical evidence does not demonstrate that the veteran has 
severe displacement of the mandible so as to warrant a higher 
rating of 20 percent.  There is no indication in the 
veteran's VA dental treatment records that the symptomatology 
of her left jaw fracture residuals is worse than it was found 
to be at the December 2005 examination or that her condition 
has since worsened.  Based on the aforementioned findings, 
the Board concludes that a rating in excess of 10 percent for 
residuals of a left jaw fracture, other than anesthesia of 
the left inferior alveolar nerve and paresthesia of the left 
lingual nerve, is not warranted.  

Furthermore, the Board has considered the potential 
application of other various provisions, including 38 C.F.R. 
§ 3.321(b)(1), for exceptional cases where scheduler 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board has considered the possibility of staged 
ratings.  Fenderson, supra; Hart, supra.  The Board, however, 
concludes that the criteria for a rating in excess of 10 
percent for residuals of a left jaw fracture have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.

In light of the foregoing, the Board concludes that a higher 
rating for residuals of a left jaw fracture, other than 
anesthesia of the left inferior alveolar nerve and 
paresthesia of the left lingual nerve, is not warranted.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
knee torn ligaments, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a left jaw injury, other than anesthesia of the left 
inferior alveolar nerve and paresthesia of the left lingual 
nerve, is denied.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


